DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Claims
Claims 1-5, 7-11, and 13-18 are pending.
Claims 6 and 12 are cancelled.
Claims 1-5, 7-11, and 13-18 are rejected.

Claim Rejections - 35 USC § 112
Claims 7-8, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7, in line 2, and Claim 10, in line 2, respectively recite, “the mounting sections of the first portion”, which is not supported by the originally-filed disclosure. By line 7 of Claim 1, the “second portion includes a pair of mounting sections”. Further, by para. 18 of the Specification: “… fixing of the flange sections 6 of the first portion 2 to the mounting sections 12 of the second portion 3”. 
Therefore, the respective claimed limitations of “the mounting sections of the first portion” are new matter.   

Claim 1-5, 7-11, 13-15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in line 10, recites, “the apertures”, and there is insufficient antecedent basis for the limitation in the claim.
Claim 7, in line 2, and Claim 10, in line 2, respectively recite, “the mounting sections of the first portion”, which is unclear. First, there is insufficient antecedent basis for the limitation in the claim; and second, the claimed structure is unclear both by Claim 1, line 7 and Specification, e.g. para. 18, as explained above with regards to 35 USC 112a.  
Claim 7, in line 6, recites “each of the mounting sections”, which is a double-inclusion. It is unclear if “the mounting sections” includes the “mounting sections of the first portion” of line 2, the “mounting sections of the second portion” of claim 1, or both. 
Claim 8, in line 3, recites “the mounting sections”, which is a double-inclusion. It is unclear if “the mounting sections” includes the “mounting sections of the first portion” of claim 7, the “mounting sections of the second portion” of claim 1, or both.
Claim 13, in line 4, recites “each of the mounting sections”, which is a double-inclusion. It is unclear if “the mounting sections” includes the “mounting sections of the first portion” of Claim 7, the “mounting sections of the second portion” of claim 1, or both. 
Claim 18, in line 1, recites, “the connecting section”, and there is insufficient antecedent basis for the limitation in the claim. 

Claim Rejections - 35 USC § 102
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushima et al. (JP 2010179386).
Regarding claim 16, Matsushima discloses a robot (robot, paras. 1 and 10) comprising: a robot arm (link structure suitably used for robots and the like, paras. 1 and 10) in a form of an arm-shaped (arm portion, translated para. 8) structure body (2) comprising an elongated first portion (12) formed of resin (fiber-reinforced plastic molded body 12; FRP refers to a resin layer reinforced by reinforcing fibers, translated para. 21), the first portion (12) having a groove-shaped recessed section (fig. 3 most clearly shows the C-shaped cross-section of 12; translated para. 36) that continuously opens from one end of the first portion through another end of the first portion in one direction intersecting a longitudinal direction thereof (fig. 3 most clearly shows the claimed arrangement, where the cross-section of 12 is C-shaped and is open in the direction perpendicular to the longitudinal axis); a second portion (13) that is disposed (translated para. 36) so as to cover (fig. 2 most clearly shows the claimed arrangement, where 13 and 12 are joined such that 13 covers the C-shaped opening of 12) an opening (i.e., opening of C-shaped cross-section of 12) of the recessed section (C-shaped cross section of 12) and that is joined (fig. 2) to the first portion (12), wherein the second portion (13) includes a pair (joint portions 32, 33 may be provided at both ends, translated para. 22) of mounting sections (33) that are disposed at both ends in the longitudinal direction (translated para. 22), the pair of mounting section (33) being fixed to respective other parts (joint portions 32 and 33 are portions connected to other parts, translated para. 28) constituting a robot (paras. 1 and 10); an overlapping linking section (B) that links the pair of mounting sections (32, 33) so as to be disposed in a manner spaced apart from one another (fig. 2). 

    PNG
    media_image1.png
    524
    410
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    957
    740
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, 7, 10-11, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (JP 2010179386), in view of Morioka (DE 102017127261).
Regarding claims 1 and 17-18, Matsushima discloses an arm-shaped (arm portion, translated para. 8) structure body (figs. 2-3) comprising: a first portion (12) formed of resin (fiber-reinforced plastic molded body 12; FRP refers to a resin layer reinforced by reinforcing fibers, translated para. 21), the first portion (12) having a groove-shaped recessed section (fig. 3 most clearly shows the C-shaped cross-section of 12; translated para. 36) that continuously opens from one end of the first portion through another end of the first portion in one direction intersecting a longitudinal direction thereof (fig. 3 most clearly shows the claimed arrangement, where the cross-section of 12 is C-shaped); and a second portion (13) that is disposed (translated para. 36) so as to cover (fig. 2) an opening (i.e., opening of C-shaped cross-section) of the recessed section (fig. 2 most clearly shows the claimed arrangement) and that is joined (fig. 2) to the first portion (12), wherein the second portion (13) includes a pair (joint portions 32, 33 may be provided at both ends, translated para. 22) of mounting sections (33) that are disposed at both ends in the longitudinal direction (translated para. 22), the pair of mounting section (33) being fixed to respective other parts (joint portions 32 and 33 are portions connected to other parts, translated para. 28) constituting a robot (paras. 1, 10), wherein the first portion (12) comprises an aperture (figs. 2-3 show the unlabeled apertures in surface B of portion 23), and the apertures are aligned along a central longitudinal axis parallel to and in between (figs. 2-3) the first portion (12) and second portion (13), and an overlapping linking section (B, containing unlabeled apertures) that links the pair of mounting sections (33) so as to be disposed in a manner spaced apart from each other (fig. 2); wherein each of the mounting sections (33) of the first portion (12) comprises a flange (fig. 2); wherein the connecting section (as best understood, 33) has a hemispherical shape (fig. 2). 
The disclosure of Matsushima does not disclose that the second portion (13) includes a plurality of first through-holes in each of the mounting sections in a manner spaced apart from one another in a circumferential direction of the mounting section, the first through-holes passing through the mounting sections in a plate thickness direction and allowing bolts for fixing the mounting sections to one of the respective other parts to pass therethrough, and, wherein each of the bolts fixes the first portion together with the second portion. 
Morioka is in the related field of robotic arms and teaches a plurality of first through-holes (11a) in each of the mounting sections (figs. 1-3 show the claimed arrangement, where surface 11 on each of the left-and-right sides, i.e. in the area of axes 20a and 30a, have respective through-holes 11a) in a manner spaced apart from one another in a circumferential direction (fig. 2 most clearly shows the claimed arrangement, where bolts 40, which are inserted through the respective through-holes 12a, hole reinforcing members 50, through-holes 11a, and then 21, are shown spaced apart in the respective circumferential directions of the respective left-and-right mounting sections, i.e. in the area of axes 20a and 30a) of the mounting section (i.e., surface 11 in the areas of 20a, 30a), the first through-holes (11a) passing through the mounting sections (i.e., surface 11 in the areas of 20a, 30a) in a plate thickness direction (fig. 3 most clearly shows the claimed arrangement, where bolts 40 pass through the respective through-holes 12a, members 50, and through-holes 11a, and are anchored in holes 21) and allowing bolts (40) for fixing the mounting sections (i.e., surface 11 in the areas of 20a, 30a) to one (20) of the respective other parts (20, 30) to pass therethrough (fig. 3), and, wherein each of the bolts (40) fixes a first portion (i.e., top 12) together with a second portion (i.e., bottom 11). Further, as evidenced by Morioka (translated para. 10), the benefit of the disclosed arrangement is to prevent or reduce deformation due to an applied load.  

    PNG
    media_image3.png
    363
    756
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    466
    444
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the reinforced through-hole and bolt structure as taught by Morioka in combination with the flange portions 32 and 33 as disclosed by Matsushima, for the expected advantage of reducing or preventing deformation due to an applied load. 
The follow claims are mapped to the disclosure of Matsushima, unless otherwise noted: 
Regarding claim 2, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 1, further comprising: an elongated hollow section (i.e., the hollow portion of the C-shaped cross section of 12) extending in the longitudinal direction (fig. 3) between the first portion (12) and the second portion (13); 
Regarding claim 4, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 1, wherein the first portion (12) and the second portion (13) are joined at (the scope of the term “at” includes “near”) the overlapping linking section (B).
Regarding claim 5, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 2, wherein each (translated para. 22) of the mounting sections (as combined, Matsushima’s joint portion 33 with Marioka’s through-holes 11a) is provided with, at a center thereof (42), a center hole (opening of 33 at axis 42) passing therethrough in a plate thickness direction (fig. 3 clearly shows the claimed arrangement).
Regarding claim 7, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 1, wherein the mounting sections (as best understood, Matsushima’s joint portion 32 with Marioka’s through-holes 12a and reinforcing members 50) of the first portion (12), in a state (fig. 2) in which the first portion (12) is joined to the second portion (13), are placed over the respective (translated para. 22) mounting sections (as combined, Matsushima’s joint portion 33 with Marioka’s through-holes 11a) in a plate thickness direction at vicinities of outer circumferences of the mounting sections (fig. 2 shows the claimed arrangement, where 32 and 33 share axis 42), and each (translated para. 22) of the mounting sections (as best understood, Matsushima’s 32 with Marioka’s 12a, 50) includes a plurality (Morioka, figs. 1-3) of second through-holes (Morioka, 12a) formed at positions corresponding to (Morioka, figs. 1-3) the respective (i.e., corresponding to Matsushima’s 33, as combined with Morioka’s 11a) first through-holes (Morioka, 11a).  
Regarding claim 10, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 2, wherein the mounting sections (as best understood, 32) of the first portion (12), in a state (fig. 2) in which the first portion (12) is joined to the second portion (13), are placed over the respective (translated para. 22) mounting sections (33) in a plate thickness direction at vicinities of outer circumferences of the mounting sections (fig. 2 shows the claimed arrangement, where 32 and 33 share axis 42), and the first portion (12) includes, further inside (the scope of the phrase “further inside than each of the flange sections” includes the portion 22, which is shown in fig. 2 as being further inside than the portion 32) than each of the mounting sections (as best understood, 32), an opening section (fig. 2 shows the opening in surface A of portion 23) via which the hollow section is made open to an outside (fig. 2 clearly shows the claimed arrangement, where the interior of the C-shaped cross section of 12 is accessible through the opening in surface A).
Regarding claim 11, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 1, wherein the first portion (12) is formed of a carbon-fiber reinforced resin (reinforcing fibers include carbon fibers, translated para. 21).
Regarding claim 13, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 7, further comprising: bolts (Morioka, 40) that can be inserted into (Morioka, fig. 3) the first through-holes (Morioka, 11a).   
The combination is silent to a washer. However, the Officially Noticed fact that “washers were ubiquitous to the mechanical arts, such that it was extremely well known in the art that washers provided the known advantage of dispersing the force of a fastener” has been taken to be admitted prior art in accordance with MPEP 2144.03(C), since Applicant’s prior response of 09/20/2021 did not adequately traverse the official notice by specifically pointing out why the noticed fact was not considered to be common knowledge or well-known in the art.
Therefore, as washers were commonly-known in the art, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use a conventional washer in combination with the bolts suggested by the combination of Matsushima and Morioka, for the expected advantage of dispersing the force of the bolts. The combination as suggested results in the claimed limitations: a washer (conventionally-known) that is disposed between (as recognized by one of ordinary skill in the art, a conventional washer is positioned between the bolt head, i.e. Morioka’s 41, and the underlying surface, i.e. surface of Matsushima’s 32, in order to disperse the force of the bolt) the bolts (Morioka, bolts 40 with bolt heads 41) and each of the mounting sections (as best understood, Matsushima, 32) where the bolts (Morioka, 40) are inserted into (Marioka, fig. 3) the first through-holes (Morioka, 11a).
Regarding claims 14-15, the combination of Matsushima and Morioka suggests the arm-shaped structure body respectively according to claim 1, but does not disclose wherein at least a portion of an outer peripheral surface of the arm-shaped structure body is coated with a nonflammable paint that exhibits a flame duration time of ten seconds or less and that does not burn to an extent of 127 mm or more when the paint is disposed vertically relative to fire and set on the fire for ten seconds; wherein the first portion or the second portion is formed of a resin material having nonflammability, the resin material exhibiting a flame duration time of ten seconds or less and not burning to an extent of 127 mm or more when the resin material is disposed vertically relative to fire and set on the fire for ten seconds. 
However, as admitted by Applicant, “[c]laims 14-15 are based on UL 94 V-0 flammability standards … Therefore, even if there is no direction to these claimed materials is provided by the inventor beyond the nonflammable properties, especially in the drawings or the specification, one having ordinary skill in the art would readily find and use such a nonflammable paint recited in claim 14 or such a resin material recited in claim 15” (Remarks of 09/20/2021, last paragraph of page 8 – first paragraph of page 9). Therefore, following from the admissions of Applicant, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to coat at least a portion of an outer peripheral surface of the arm-shaped structure body with a nonflammable paint or to form the first or second portion out of a resin material having the claimed nonflammability, for the predictable result of reducing flammability of the product, since it has been held to be well-within the general skill of a worker in the art to select from known materials on the basis of their suitability for the intended use.1

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushima (JP 2010179386) and Morioka (DE 102017127261), in view of Hasegawa et al. (US 4,529,460).
Regarding claim 3, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 1, but does not disclose wherein the second portion is formed of a metal flat plate.  
	Hasegawa is in the related field of robot arms and teaches the known use (fig. 2; col. 2, lines 16-38) of a metal flat plate (12) as component of a robotic arm (col. 2, lines 16-19), where the plate (12) has bent walls (12C, 12D) to form a U-shaped cross section (fig. 2; col. 2, lines 25-27) and has a mounting section (rotary shaft mounting hole 18, col. 2, lines 28-30).

    PNG
    media_image5.png
    282
    400
    media_image5.png
    Greyscale

	Further, it has been held to be well-within the general skill of a worker in the art to select from known materials on the basis of their suitability for the intended use.1 Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the flat metal plates as taught by Hasegawa in place of the resin second portion as disclosed by Matsushima, in order to take advantage of the known material properties of metals, such as high strength or workability. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (JP 2010179386) and Morioka (DE 102017127261), in view of Doyle (US 5,079,055).
Regarding claims 8 and 9, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to respective claims 7 and 8, wherein metal (Morioka, deformation preventing members 50 are metallic, translated para. 31) reinforcing members (50) are used for reinforcing the second through-holes (Matsushima, 12a) of the mounting sections (as best understood, Matsushima, 32); wherein each of the metal reinforcing members (50) comprises a contact surface (Morioka, fig. 3 shows bottom surface of 50 abutting 11) that is in contact with the second portion (Matsushima, 13). 
The combination does not teach that the metal reinforcing members are embedded in the resin forming the flange sections; and an exposed surface where at least one portion of a surface opposite to the contact surface is exposed around a corresponding one of the metal reinforcing members.   
Doyle is in the related field of endeavor of reinforcement members for plastic laminate structures and teaches a metal (col. 5, lines 49-51 and 59-63) reinforcement member (52) for reinforcing (col. 4, line 67-col. 5, line 13) a through-hole (fig. 8) embedded in a resin member (50); wherein the metal reinforcing member (52) comprises a contact surface (fig. 8 shows the bottom portion of 54) and an exposed surface (58) where at least one portion (i.e., the portion of 50 with 52) of a surface (50) opposite to the contact surface (bottom portion of 54) is exposed around (fig. 8) the metal reinforcing member (52). 

    PNG
    media_image6.png
    324
    436
    media_image6.png
    Greyscale

Further, Doyle evidences that resins (col. 2, lines 13-18) require special care in the attachment of any fastening devices, such as bolts, and that a hole which is simply drilled into the material will cause undue wear from the stress applied by the bolt to the through-hole (col. 1, lines 10-22); and that the advantage of the disclosed embedded reinforcing member is to allow reinforcement of the resin through-hole without the conventional practice of increasing the thickness of the material (col. 1, lines 33-36 and 57-63). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to modify Morioka’s reinforcing members 50 in the design of Doyle, in order to embed the reinforcing members into the resin joint portions 32 of Matsushima, for the purpose of reinforcing the through-holes of the resin flange against the stress-induced loads of a bolted connection.  

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an “overlapping linking section”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification (e.g., instant figure 9) are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Plainly, Applicant has argued a narrower scope of “overlapping linking section” than is claimed. For instance, in the last paragraph of Remarks Page 10, Applicant argues, “the Matsushima device uses bolts to close two sections that do not overlap or reach one another”. However, section B of Matsushima is an “overlapping” section insomuch as the portion B overlaps the structure of, e.g., 54; and sections 12/13 are linked by the respective connections of B to the interior structure 50. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See discussions of MPEP 2144.07 regarding Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).